Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 28, 2017

                                     No. 04-17-00676-CV

   REAL PROPERTY LOCATED AT 404 FULLER ST., Kerrville, Kerr County, Texas,
                            Appellants

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 16620A
                        Honorable N. Keith Williams, Judge Presiding


                                        ORDER
       Dandy Middleton’s notification of late record is hereby granted. The reporter’s record is
due on or before December 29, 2017.



                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2017.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court